DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11, 15 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 11 are vague and indefinite since it is unclear what is a “dry content.” Should it be the solid content on the dry basis? Also, the claims are vague and indefinite because the location/stage where the “content” is measured is not recited and thus making the claims unclear, e.g., claim 11 recites a “content” before drying, but claim 7 recites a “content” that is before drying and thus the metes and bounds of patent protection desired cannot be ascertained.
	In claim 10 the phrase “the production speed on the wire” lacks of sufficient antecedent basis, since the independent claim does not recite that the wire is a moving wire.
	Claims 15 and 19 are vague and indefinite since it is unclear how could the film be 100 microfibrillated cellulose, when there is/are others solids component, e.g., enzyme and the organic components of claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al., (hereafter Yoshiaki) JP-2009298971 A (Machine translation on the IDS filed on 04/17/2020 has been used) in view Backfolk et al., (hereafter Backfolk) WO 2017/168353 A1.
	With regard to claims 1 and 8-9, Yoshiaki teaches a process of making a film in which microfibrillated cellulose is added to an enzyme suspension applied to a substrate and dried to form/make the film. The reference teaches two ways to add the enzyme to the cellulose material, before or after the defibration, i.e., the making of the microfibrillated cellulose (MFC); see the 6th embodiment on ¶-[0006] and [0061]-[0065] for the fibrillation before the addition of the enzyme. Table 1 shows that adding the enzyme after the fibrillation decreases the viscosity of the mixture without affecting the oxygen permeability of the film (OTR). Yoshiaki does not teach the formation of the film on a wire. However, Backfolk teaches that the making of film in moving wire, e.g., in a papermaking wire, is possible and can increase the production of the film without altering the barrier properties, e.g., oxygen transition rate (OTR); see page 3, line 14 through page 4, line 9. Therefore, using the film formation taught by Backfolk, i.e., using a papermaking process, to produce the film taught by Yoshiaki would have been obvious to one of ordinary skill in the art  in order to take the advantages discussed above, e.g., faster production with high amounts of MFC and improving the dewatering and barrier properties of the film.
	With regard to claim 2, Yoshiaki teaches the use of cellulase; see for example ¶-[0064].
Regarding to claim  3, while Yoshiaki does not explicitly teach the cellulase activity used, optimizing the activity of the enzyme used would have been obvious to one of ordinary skill in the art in order to obtain better and faster return and considered obvious absent a showing of unexpected results.
Regarding to claim  4, Yoshiaki does not teach the use of native MFC. Yet, it is well-known that the oxidation of the cellulose with an oxidizing agent such as TEMPO is to soften the fibers making it easier for the defibration step and therefore, one of ordinary skill in the art would certainly know that such step is optional and that the defibrillation can be done, albeit with more energy input, to non-chemically treated cellulose, i.e., native MFC. Moreover, the secondary reference evidences such fact, since it teaches the microfibrillation of cellulose without the need of the oxidizing stage/step; see page 9, lines 4-17.
Regarding to claim  5, Yoshiaki teaches that the temperature of the enzyme treatment dependent on the type of cellulase used, but that it should be between 10 to 70 ºC, which falls within the claimed range; see ¶-[0042].
With regard to claim 6 the storing time is an optimizable variable, moreover Yoshiaki teaches that the oxidized fibrillated mixture were stored for 24 hours to measure the viscosity, which meets the claimed time, i.e., greater than 5 minutes; see ¶-[0059].
Regarding to claim 7 and 11, the secondary reference teaches the making of films by the papermaking process which the slurry is diluted to the range of claim 7 and dewatered to the range of claim 11 and therefore, using such dilution/dewatering schemes would have been obvious to one of ordinary skill in the art1. Note that table 2 on page 15 of Backfolk  shows headbox consistency that falls within the claimed range of claim 7, i.e., between 0.25 through 0,29 weight %.
Regarding to claim 10 the secondary reference does not teach the speed of the papermaking machine, but it is well-known in the art that papermaking are run at such speed2 and therefore, such limitation would be considered to be obvious absent showing of unexpected results.
With regard to claim 12, the drying of the film it is clear that the drying of the film on a papermaking machine has to be within the claimed range to evaporate the water; see page 10, line 20 through page 11, line 2 of Backfolk. Said range is a common range for the drying of a web in a papermaking machine.
Regarding to claim  13, both references teach the addition of other materials, including some of the same type as claimed; see ¶-[0054] of Yoshiaki and page 10, lines 14-18 of Backfolk.
With regard to claims 14-15, both references tach oxygen transmission rates in ranges overlapping the claimed range; see ¶-[0055] of Yoshiaki and page 6 lines 16-27 of Backfolk.
With regard to claims 15 and 19, both references teach MFC that falls within the claimed range, i.e., Yoshiaki  teaches the film made using only MFC and thus the film comprises 100% MFC and Backfolk teaches that the MFC comprises 60 to 99 % by weight of the solids of the suspension; see page 7, lines 22-26 of Backfolk.
Regarding to claim 17, Backfolk teaches basis weight of the film falling within the claimed range; see page 5, lines 23-24 and table 1 on page 13.
With regard to claim 18, both references teach that the film can be single or multilayer; see ¶-[0047]-[0049] of Yoshiaki and page 6, lines 16-27 of Backfolk.
Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Yoshiaki, Backfolk  both discussed above, Kunnari et al., (hereafter Kunnari) WO 2017/115020 and Berglund et al. (hereafter Berglund) US Patent No.  8,658,287 B2 just to cite a few.
Claims 16-19 are product by process claims and all of the above references, Yoshiaki, Backfolk, Kunnari and Berglund, teach a film made using microfibrillated fibers and having properties falling within the claimed range; see above for Yoshiaki and Backfolk and table 2 on page 9 of Kunnari and table 2 on column 13 of Berglund. 
It has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324.
	Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973) In the event any differences can be shown for the product -by-process claims 16-19 as opposed to the product taught by the references Yoshiaki, Backfolk, Kunnari and Berglund such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process Of Making Film Comprising MFC and Film Made thereof.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 The examiner takes official notice of this/these fact(s) and will present evidence if necessary.
        2 Again, the examiner takes official notice and will present evidence if necessary.